          Case 1:18-cv-01747-JDB Document 48 Filed 10/30/18 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 STATE OF NEW YORK et al.,

        Plaintiffs,

 v.                                                         Civil Action No. 18-cv-1747 (JDB)

 UNITED STATES DEPARTMENT OF
 LABOR et al.,

        Defendants.


        DEFENDANTS’ MOTION TO DISMISS, OR, IN THE ALTERNATIVE,
       CROSS-MOTION FOR SUMMARY JUDGMENT, AND OPPOSITION TO
              PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT

       For the reasons set forth in the attached Memorandum of Points and Authorities, Defendants

hereby move to dismiss Plaintiffs’ complaint for lack of jurisdiction under Federal Rule of Civil

Procedure 12(b)(1), or, in the alternative, cross-move for summary judgment, and oppose Plaintiffs’

motion for summary judgment, Dkt. 31. In addition to their Memorandum of Points and Authorities,

Defendants have filed a proposed order with this motion.



Dated: October 30, 2018                       Respectfully submitted,


Of Counsel:                                   JOSEPH H. HUNT
KATE S. O’SCANNLAIN                           Assistant Attorney General
Solicitor of Labor                            Civil Division

G. WILLIAM SCOTT                              BRETT A. SHUMATE
Associate Solicitor                           Deputy Assistant Attorney General

THOMAS TSO                                    JENNIFER D. RICKETTS
MELISSA MOORE                                 Branch Director
ISIDRO MARISCAL
DANIEL COLBERT                                CHRISTOPHER HALL
Attorneys                                     Assistant Branch Director
         Case 1:18-cv-01747-JDB Document 48 Filed 10/30/18 Page 2 of 2



United States Department of Labor
Office of the Solicitor              /s/ Tamra T. Moore
                                     TAMRA T. MOORE
                                     ASHLEY A. CHEUNG
                                     Trial Attorneys
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     Tel: (202) 305-8628
                                     Email: Tamra.Moore@usdoj.gov

                                     Counsel for Defendants




                                       2
